Title: To Thomas Jefferson from Albert Gallatin, 25 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        
                        [on or before 25 Oct. 1808]
                  
                  Letter from M’culloch & rough draft of an answer submitted to the President. He is a good man, but new & thinks highly of himself. The circular of 20th May shews that he had been interested in the very first of the restriction of ⅛. He was not, it is true, ordered always to adhere to it, because necessary exceptions were foreseen. But other collectors have under same directions been sufficiently strict.
               